EXHIBIT 12 COLUMBUS SOUTHERN POWER COMPANY AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Year Ended December 31, Twelve Months Ended Six Months Ended 2003 2004 2005 2006 2007 6/30/2008 6/30/2008 EARNINGS Income Before Income Taxes $ 246,809 $ 207,929 $ 199,259 $ 286,422 $ 387,473 $ 399,717 $ 201,992 Fixed Charges (as below) 58,771 61,742 63,665 74,155 79,400 81,855 39,121 Total Earnings $ 305,580 $ 269,671 $ 262,924 $ 360,577 $ 466,873 $ 481,572 $ 241,113 FIXEDCHARGES Interest Expense $ 50,948 $ 54,246 $ 59,539 $ 66,100 $ 69,625 $ 74,447 $ 36,485 Credit for Allowance for Borrowed Funds Used During Construction 5,123 4,996 1,526 5,955 7,275 4,908 1,386 Estimated Interest Element in Lease Rentals 2,700 2,500 2,600 2,100 2,500 2,500 1,250 Total Fixed Charges $ 58,771 $ 61,742 $ 63,665 $ 74,155 $ 79,400 $ 81,855 $ 39,121 Ratio of Earnings to Fixed Charges 5.19 4.36 4.12 4.86 5.88 5.88 6.16
